[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR COUNSEL FEES
The court has reviewed the memorandum of the plaintiff in support of his motion for counsel fees, and the memorandum of defendants in support of their objection to plaintiff's application for counsel fees and costs.
The court is persuaded that the plaintiff is entitled to a reasonable award for attorney fees and costs in accordance with the provisions of the Civil Rights Attorney's Fee Awards Act of 1976, Title 42 U.S.C. § 1988, because this case has been an action to enforce the provisions of Sec. 1983 of Title 42, U.S.C.
The plaintiff is entitled to fees for the preparation and litigation of the quo warranto and mandamus actions including defending the appeals filed by the defendants since those claims were a necessary predicate to the subsequent Sec. 1983 litigation.
The plaintiff has also requested a multiplier or upward adjustment to their claim for the hours claimed to have been spent multiplied by an hourly rate. The court is not persuaded that an upward adjustment is appropriate.
The parties have stipulated and the court would find that the reasonable hourly rate for the services rendered by plaintiff's attorneys is $150.00 per hour for each attorney's reasonable time spent.
The court has been furnished with three affidavits by plaintiff's attorneys for their efforts in the three phases of this litigation. These affidavits are marked "A", "B" and "C". The court has examined the contents of each affidavit carefully and has determined the reasonableness of the times CT Page 7183 claimed for various efforts made by the attorneys toward the advancement of this case and in each case has reduced the time claimed to the amount of time the court has determined is reasonable to perform the task listed. The court finds that the reasonable time to perform the activities listed in Affidavit A to be 108 hours; in Affidavit B to be 92 hours; and Affidavit C to be 123 hours, a total of 323 hours.
The court also finds that there were $649.98 in necessary and reasonable expenses.
Based on the foregoing findings, the court awards attorneys' fees of $48,450.00 plus disbursements of $649.98 in addition to the damages awarded to the plaintiff by the jury's verdict.
Stodolink, J.